ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Reagent World, Inc.                          )       ASBCA No. 61655
                                             )
Under Contract No. W9124M-l 7-P-0055         )

APPEARANCE FOR THE APPELLANT:                        Bryan B. Arnold, Esq.
                                                      Gordee Nowicki & Blakeney, LLP
                                                      Irvine, CA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Jeremy D. Burkhart, JA
                                                     MAJ Wayne T. Branom, JA
                                                     Scott N. Flesch, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 8, 2019




                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61655, Appeal of Reagent World,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals